FILED
                             NOT FOR PUBLICATION                            NOV 26 2014

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT

JOSUE FLORINDO SABAJ-OLA DE,                     Nos. 13-71799
AKA Jose Billanueva, AKA Sergio                  Nos. 13-73711
Hernandez, AKA Juan Josue Morales,
AKA Jorge Mendoza, AKA Jorge Jose                Agency No. A205-310-889
Mendoza, AKA Jorge Jouse Mendoza,
AKA Michae Angel Moreno, AKA
Michael Munguia, AKA Michael Angel               MEMORANDUM*
Repa, AKA Evelio Jose Ruiz, AKA Evelio
Ruiz Ruiz, AKA Josue Sabaj, AKA
Michael Angel Tepa, AKA Jose
Villanueva,

              Petitioner,

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petitions for Review of Orders of the
                          Board of Immigration Appeals

                            Submitted November 18, 2014**



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

      In these consolidated petitions for review, Josue Florindo Sabaj-Ola De, a

native and citizen of Guatemala, petitions pro se for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s removal order, and the BIA’s subsequent order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law, and review factual findings for substantial evidence. Mohammed

v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We review for abuse of

discretion the denial of a motion to reopen. Id. at 791. We deny the petitions for

review.

      Contrary to Sabaj-Ola De’s contention, the agency applied the correct legal

standard outlined in Matter of Frentescu, 18 I. & N. Dec. 244, 247 (BIA 1982) in

making its particularly serious crime determination. See Anaya-Ortiz v. Holder,

594 F.3d 673, 679-80 (9th Cir. 2010) (discussing proper standard).

      The record does not compel the finding that Sabaj-Ola De demonstrated it is

more likely than not he would be tortured by or with the consent or acquiescence

of a public official in Guatemala. See Abufayad v. Holder, 632 F.3d 623, 631-32

(9th Cir. 2011). In addition, the record belies Sabaj-Ola De’s contention that the




                                          2                          13-71799 & 13-73711
agency did not consider the evidence in support of his claim for protection under

the Convention Against Torture.

         The BIA did not abuse its discretion by denying Sabaj-Ola De’s motion to

reopen to pursue applications for adjustment of status and a waiver of

inadmissability where Sabaj-Ola De failed to submit applications for relief, see 8

C.F.R. § 1003.2(c)(1); Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1063-64 (9th Cir.

2008) (BIA did not abuse its discretion in finding petitioner did not satisfy the

procedural requirements for his motion, in part because petitioner failed to submit

a “completed application for relief[.]”), and failed to establish a prima facie case

for relief, see Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (petitioner

bears the burden of proving the evidence would likely change the result in the

case).

         Sabaj-Ola De has waived any challenge to the agency’s denial of a

continuance. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

         In light of our disposition, we do not reach Sabaj-Ola De’s remaining

contentions.

         PETITIONS FOR REVIEW DENIED.




                                           3                           13-71799 & 13-73711